Citation Nr: 9903793	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-30 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the left wrist.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from August 1975 to 
August 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 12, 1996, rating decision by the 
White River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for residuals of a left wrist fracture and 
assigned a noncompensable rating from September 1, 1995.  The 
veteran has appealed the percentage evaluation assigned for 
the disability.  

By a decision of August 26, 1998, the Board denied service 
connection for herpes and remanded the increased rating issue 
regarding the left wrist to the RO for additional evidentiary 
development, including procurement of additional medical 
records and a further VA examination, to be followed by 
readjudication of the claim in light of VA regulations that 
take into account the extent to which the service-connected 
disability results in functional loss due to pain.  See 
38 C.F.R. §§ 4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 
202 (1995) and Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
Thereafter, in response to a September 29, 1998, letter from 
the RO requesting further information concerning medical 
providers from whom he had received treatment for his left 
wrist, the veteran replied in October 1998 that he had used 
no civilian provider, that he still used Motrin, and that he 
had no further statements to make.  In response to the 
Board's remand instructions, a VA examination was scheduled 
for November 9, 1998.  The veteran notified the VA that he 
would not keep this appointment, stating that he could not 
see any valid reason for doing so since X-rays had already 
been taken and he felt that the VA had enough information.  
The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The residuals of a fracture of the left wrist consist of 
nonunion of the navicular bone, limitation of ulnar 
deviation, and a moderate dull ache on exertion, with no 
tenderness to palpation or loss of grip strength.

2.  Residuals of the left wrist fracture do not result in 
dorsiflexion of less than 15 degrees or limitation of palmar 
flexion to a position in line with the forearm.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
fracture of the left wrist are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 4.71a, 
Code 5271 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service department medical records show that in May 1978 the 
veteran sustained a fracture of the left carpo-navicular bone 
as a result of falling on his left wrist.  A thumb spica cast 
was applied and the veteran was followed periodically for 
limited motion and tenderness.  A tomogram performed in late 
October 1978 showed persistence of a fracture line throughout 
the entire navicular bone with the exception of one area 
which appeared to be bony effusion, findings which were 
interpreted to indicate a predominantly fibrous union in view 
of the length of time since the injury.  In December 1978 it 
was reported that a diagnosis of avascular necrosis of the 
proximal fragment had been made.  On examination the gross 
contours of the left wrist were intact but there was 
significant limitation of all wrist motions.  Tenderness was 
minimally present over the "snuffbox."  Another thumb spica 
splint was applied.  A left navicular X-ray series and 
tomograms taken in January 1979 showed what appeared to be a 
nonunited fracture through the waist of the navicular bone.  
Tomographic sections showed evidence of slow bony union.  
Tomograms in March 1979 showed probable union.  The veteran 
continued to have painful limited extension and thumb motion.  
In December 1979, tomograms showed apparent nonunion plus 
what appeared to be osteonecrosis of the proximal pole.  
There was nearly full range of motion and there was pain only 
with pushup-type activities.  On examination for separation 
in April 1995 it was noted that there were occasional 
symptoms in the area of the navicular fracture on prolonged 
exertion such as wood splitting.  

A VA examination was performed in September 1996 in 
connection with the veteran's original claim for VA benefits, 
received in July 1996.  It was noted that the veteran was 
right-handed.  He described a moderate dull ache in the area 
of the fracture when splitting wood, doing pushups or doing 
any strenuous work with the left hand.  On examination, the 
left navicular area was nontender.  There was a negative 
snuffbox sign.  There was a limited range of motion, with 
dorsiflexion of the wrist to 70 degrees, plantar flexion to 
90 degrees, ulnar deviation to 20 degrees, and radial 
deviation to 20 degrees.  There was no pain associated with 
motion.  X-rays of the wrist showed narrowing of the 
radiocarpal joint space.  There was irregularity of the 
navicular bone with increased sclerosis and cystic changes, 
and degenerative changes were seen at the scaphoid trapezium 
articulation with cystic changes at the border.  There was no 
evidence of acute injury, and alignment was near anatomic.  
The X-ray findings were interpreted to show scaphoid fracture 
with degenerative changes and associated sclerosis and 
subchondral cyst formation, with changes in the adjacent 
trapezium and trapezoid.  The diagnosis was nonunion of a 
left navicular fracture with decreased range of motion and 
moderate dull ache with exertion.  

II.  Analysis

The efforts by the RO to develop the record complied with the 
instructions set forth in the August 1998 Board remand.  
After their completion, the RO returned the case to the Board 
without issuing a supplemental statement of the case, the 
need for which is determined by guidelines set forth in a VA 
regulation, 38 C.F.R. § 19.31 (1998), the pertinent portion 
of which is as follows:

A supplemental statement of the case, so 
identified, will be furnished to the 
appellant and his or her representative, 
if any, when additional pertinent 
evidence is received after a statement of 
the case or the most recent supplemental 
statement of the case has been issued, 
when a material defect in the statement 
of the case or a prior supplemental 
statement of the case is discovered, or 
when, for any other reason, the statement 
of the case or a prior supplemental 
statement of the case is inadequate.  A 
supplemental statement of the case will 
also be issued following develop pursuant 
to a remand by the Board unless the only 
purpose of the remand is to assemble 
records previously considered by the 
agency of original jurisdiction...or 
unless the Board specifies in the remand 
that a supplemental statement of the case 
is not required.  

In this case, completion of the full evidentiary development 
requested by the Board would have necessitated the issuance 
of a supplemental statement of the case.  However, the 
inquiry to the veteran with respect to current treatment for 
the wrist and the efforts to schedule a VA examination did 
not lead to the receipt of additional substantive evidence 
that would require consideration by a rating board, and the 
written statement by the veteran that he continues to use 
Motrin merely duplicated information already of record.  
Therefore, under the circumstances presented, the RO was not 
obligated under the regulation to issue a supplemental 
statement of the case.  

The Board finds that the veteran's claim for an increased 
rating for his service-connected left wrist fracture 
residuals is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp 1998).  Murphy v. Derwinski, 
1 Vet. App. 78, 80 (1991); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The record on appeal is limited to service 
medical records and the report of the VA examination 
performed in September 1996.  The inadequacy of this 
information as a basis for assigning a rating for the left 
wrist which satisfies the evidentiary requirements 
established by VA regulations and decisions of the Court was 
cited by the Board in a remand, and a new examination was 
ordered.  The scheduling of the examination was an effort by 
the Board to satisfy the VA's statutory obligation to provide 
assistance to a claimant in obtaining the evidence necessary 
to support a well-grounded claim.  However, the United States 
Court of Veterans Appeals (Court) has held that the duty to 
assist is not a one-way street and that a claimant cannot 
stand idle when the duty is invoked by failing to provide 
important information or otherwise cooperate with the efforts 
made on his behalf.  Wood v. Derwinski, 1 Vet. App. 190 
(1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In view of 
the veteran's lack of cooperation, the duty to assist must be 
deemed to have been satisfied to the extent possible and the 
appeal will be decided on the evidence already of record.

Disability evaluations are determined by the application of 
rating criteria set forth in the VA schedule for rating 
disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998).  In evaluating the disability, the Board 
considers the current examination reports in light of the 
whole recorded history to ensure that the current rating 
accurately reflects the severity of the condition.  
38 C.F.R. §§ 4.1, 4.41 (1998).  The Board has a duty to 
acknowledge and consider all regulations which are 
potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

The service-connected left wrist disability is rated under 
the criteria found in 38 C.F.R. § 4.71a, Diagnostic 
Code 5215, which pertains to limitation of motion of the 
wrist.  Under that code, a 10 percent rating may be assigned 
for either the major or minor extremity when dorsiflexion of 
the wrist is less than 15 degrees or when palmar flexion is 
limited to a position in line with the forearm.  
38 C.F.R. § 4.71a, Code 5215 (1998).  Since the code does not 
provide criteria for a zero percent rating, the determination 
is subject to the provisions of 38 C.F.R. § 4.31 (1998), 
which states that "[i]n every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met."  

The veteran contends that a compensable rating should be 
assigned for his service-connected left wrist fracture 
residuals.  He states that as a result of the fracture in 
service he continues to have pain and tenderness in the 
wrist.  He argues that the effect of debilitating pain has 
not been adequately evaluated by the RO in light of decisions 
of the Court, including DeLuca, Id.  Citing 38 C.F.R. § 4.7, 
he argues that the positive and negative evidence regarding 
the issue is in relative equipoise and that a compensable 
rating should therefore be awarded.  

The service-connected fracture residuals clearly do not 
qualify for a 10 percent rating under Code 5215.  The VA 
examiner who prepared the report dated in September 1996 
characterized the range of motion of the veteran's wrist as 
limited, although the figures reported therein for 
dorsiflexion (70 degrees) and plantar flexion (90 degrees) 
equal or exceed the figures for normal motion itemized in the 
plates following 38 C.F.R. § 4.71 (1998), which show normal 
dorsiflexion as 70 degrees and normal plantar flexion as 
80 degrees.  The reported radial deviation of 20 degrees was 
also normal by the VA standard.  Only the ulnar deviation of 
20 percent was abnormal, the normal finding being 45 degrees.  
In light of the mostly normal range of motion findings for 
the wrist, the loss of ulnar deviation is not by itself 
sufficient to create a disability picture which more nearly 
approximates the criteria required for a 10 percent rating 
such as to warrant the assignment of an increased rating by 
application of 38 C.F.R. § 4.7, as urged by the veteran 
through his representative.  Likewise, there is no code 
pertaining to a closely related disease or injury which would 
permit the assignment of a 10 percent rating by analogy on 
the basis of the reported examination findings.  See 
38 C.F.R. § 4.20 (1998).

When the evaluation of a musculoskeletal disability is 
premised upon range of motion, additional regulations apply, 
specifically 38 C.F.R. §§ 4.40, 4.45 and 4.59 (1997).  
Johnson (Brenda) v. Brown, 9 Vet. App. 7 (1996); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court has held that 
§§ 4.40 and 4.45 must be considered when a veteran alleges 
functional loss due to pain.  DeLuca, Id.  Under 
38 C.F.R. § 4.40 (1998), a musculoskeletal disability 
includes functional loss due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
"Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled."  Under 38 C.F.R. § 4.45 (1998), factors of joint 
disability to be considered in rating determinations include 
increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  

Despite findings concerning pain, and a characterization by 
the veteran of "mild" impairment of the wrist with heavy 
strenuous activity, the September 1996 VA examination report 
is not adequate to support a thorough examination of the 
veteran's claim under the DeLuca analysis.  The Court made it 
clear in DeLuca that for proper consideration of a claim 
under 38 C.F.R. § 4.40 and § 4.45, specificity of findings 
with regard to functional loss due to pain is required.  Such 
an examination must adequately portray the extent of 
functional loss due to pain "on use or due to flareups."  "It 
is essential that the examination...adequately portray 
the...functional loss."  DeLuca, at 206.  When a veteran 
claims functional loss due to pain, "[t]he medical examiner 
must be asked to express an opinion on whether pain could 
significantly limit functional ability during flareups or 
when the [joint] is used repeatedly over a period of time."  
Id.  The inadequacy of the VA examination reports of record 
in depicting functional loss for rating purposes was 
recognized by the Board when the claim was reviewed by the 
Board in August 1998 but the veteran chose not to submit to 
further examination in connection with his appeal.  

The veteran's contention that there continues to be 
functional impairment due to pain is plausible in light of 
the severity of the original injury, the failure of treatment 
efforts to bring about a solid union at the fracture site, 
and the persistence of symptoms requiring treatment.  Whether 
there is impairment sufficient to warrant a compensable 
rating through application of the DeLuca criteria cannot be 
corroborated from the present record in the absence of an 
adequate examination.  Under the circumstances, the Board 
must find that the preponderance of the evidence of record is 
against the claim for a compensable rating under the 
applicable criteria and that the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b).  If the veteran 
should decide in the future that he is willing to report for 
reexamination, he is free to submit a claim for increase at 
any time.  


ORDER

An increased rating for residuals of a left wrist fracture is 
denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



- 8 -

